—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), entered August 19, 1999, as granted the separate motions of the defendants 5 Counties Carting Corp. and Ramona C. Crook for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The injured plaintiff was jogging on a sidewalk and went into the street to avoid a garbage can in her path. She was *493struck by a car driven by the defendant Jon Snediker, who was attempting to pull into traffic from the parking lane. The plaintiffs commenced this action against, among others, Ramona Crook, who allegedly owned the garbage can, and 5 Counties Carting Corp. (hereinafter 5 Counties), which collected Crook’s garbage.
The Supreme Court properly dismissed the complaint against Crook and 5 Counties. Aside from the plaintiffs’ failure to establish any negligent act by either Crook or 5 Counties, the placement of the garbage can on the sidewalk was not a proximate cause of the accident as a matter of law (see, Egan v A.J. Constr. Corp., 94 NY2d 839; Derdiarian v Felix Contr. Corp., 51 NY2d 308; Martinez v Lazaroff, 48 NY2d 819). Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur.